UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1077


THEODORE JUSTICE, for Son,

                       Plaintiff – Appellant,

          v.

DR. TIMOTHY FARLEY, Granville County School Superintendent;
MARY WATSON, Director Exceptional Children; AUGUSTUS B.
ELKINS, Administrative Law Judge; HONORABLE JULIAN MANN,
III, Administrative Law Judge; AMY MILLER, Program Director
Exceptional Children; MICHAEL ALLEN, Director Exceptional
Children;   KATHY    TWISDALE,   Principal   Stovall   Shaw
Elementary; ROBYNN WILLIAMS, Special Education Teacher;
JAMES E. CROSS, JR., Attorney Granville County Schools;
DALE W. HENSLEY, Attorney Granville County Schools; KATE
NEALE, Consultant for Dispute Resolution Department of
Public Instruction Exceptional Children Division; JULIE
RICHARDS, Clerk of Court,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-cv-00343-D)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Theodore Justice, Appellant Pro Se. John Graham Corriher,
Kenneth Alexander Soo, THARRINGTON SMITH LLP, Raleigh, North
Carolina; Laura Ellen Crumpler, Susannah Porter Holloway, NORTH
CAROLINA   DEPARTMENT  OF   JUSTICE,  Raleigh,   North Carolina;
Tiffany Y. Lucas, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Theodore    Justice     appeals    the   district    court’s     order

dismissing his complaint raising claims under the Individuals

with    Disabilities       Education         Act,     Section    504     of    the

Rehabilitation Act, 42 U.S.C. §§               1983, 1985(2) (2012) and the

United States Constitution.            We have reviewed the record and

find   no   reversible     error.       Accordingly,      we    affirm   for   the

reasons stated by the district court.                 Justice v. Farley, No.

5:13-cv-00343-D (E.D.N.C. Jan. 21, 2014).                  We grant leave to

proceed     in   forma   pauperis.      We     dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                        3